DISMISS; and Opinion Filed July 13, 2018.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00718-CR
                                      No. 05-18-00719-CR
                                      No. 05-18-00720-CR
                                      No. 05-18-00721-CR
                                JAIME JUAREZ, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
    Trial Court Cause Nos. F17-72426-W, F17-72427-W, F17-72428-W & F17-72429-W

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Brown
       On June 29, 2018, Jaime Juarez filed a motion to dismiss these appeals. Appellant and his

attorney have signed the motion. We grant the motion. TEX. R. APP. P. 42.2(a).

       We dismiss these appeals.




                                                 /Ada Brown/
                                                 ADA BROWN
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)

180718F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JAIME JUAREZ, Appellant                              On Appeal from the 363rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00718-CR         V.                        Trial Court Cause No. F17-72426-W.
                                                      Opinion delivered by Justice Brown,
 THE STATE OF TEXAS, Appellee                         Justices Bridges and Boatright
                                                      participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 13th day of July, 2018.




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JAIME JUAREZ, Appellant                              On Appeal from the 363rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00719-CR         V.                        Trial Court Cause No. F17-72427-W.
                                                      Opinion delivered by Justice Brown,
 THE STATE OF TEXAS, Appellee                         Justices Bridges and Boatright
                                                      participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 13th day of July, 2018.




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JAIME JUAREZ, Appellant                              On Appeal from the 363rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00720-CR         V.                        Trial Court Cause No. F17-72428-W.
                                                      Opinion delivered by Justice Brown,
 THE STATE OF TEXAS, Appellee                         Justices Bridges and Boatright
                                                      participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 13th day of July, 2018.




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JAIME JUAREZ, Appellant                              On Appeal from the 363rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00721-CR         V.                        Trial Court Cause No. F17-72429-W.
                                                      Opinion delivered by Justice Brown,
 THE STATE OF TEXAS, Appellee                         Justices Bridges and Boatright
                                                      participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 13th day of July, 2018.




                                                –5–